Citation Nr: 1119776	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-28 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable rating for diabetic retinopathy.

4.  Entitlement to an initial rating in excess of 40 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2008 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

With respect to the claim for service connection for PTSD, in a November 2007 stressor statement, the Veteran alleged that he was assigned to a plane that flew to all parts of Vietnam.  He described men with bombs attempted to blow up the plane.  He said he was never issued a gun, and he could remember counting bullet holes in the body of the plane upon returning from missions.  

The Board notes the regulations regarding PTSD were amended effective July 13, 2010, "by liberalizing in some cases the evidentiary standard for establishing the required in-service stressor." (Fed. Reg. Vol. 75, No. 133, July 13, 2010).  The changes apply to cases on appeal to the Board, but have not yet been decided.

The primary result of the amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. (VA Training Letter (TL) 10-05 (July 16, 2010))

Once a claim for PTSD has been received, the Veterans Service Representative (VSR) should review the application and available service records to determine if a VA examination should be scheduled.  It is well established that the criteria for scheduling a Veteran for an examination pursuant to VA's duty to assist under 38 U.S.C. § 5103A(d) is low.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Specific to PTSD claims under which the new § 3.304(f)(3) may be applicable, if review of an application for benefits discloses a compensation claim for PTSD and the Veteran's DD-Form 214 verifies service in a location that would involve "hostile military or terrorist activity" as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal (VSM) , this evidence would be sufficient to schedule the Veteran for a VA psychiatric examination. (VA TL 10-05 (July 16, 2010).  The Veteran is in receipt of the VSM.

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) Fed. Reg.Vol. 75, No. 133, July 13, 2010.

The stressors described by the Veteran appear to relate to fear of hostile or terrorist activity; therefore, a VA PTSD examination is warranted.  The examination must be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted (such as QTC or MES).  For purposes of the rule change, an examination report from a private psychiatrist, psychologist, or other mental health specialist will not be adequate for establishing service connection for PTSD.  In addition to the other information provided in the examination report, the examiner should specifically state whether or not the claimed stressor is related to the Veteran's fear of hostile or terrorist activity.

With respect to the claims for service connection for hypertension, an initial compensable rating for diabetic retinopathy, and an initial rating in excess of 40 percent for diabetes mellitus, the Board notes that records associated with the claims folder after the issuance of the June 2009 statement of the case reveal that in January 2011, the Veteran was awarded Social Security disability benefits for diabetes, diabetic retinopathy, and hypertension, effective July 29, 2009.  As the Court of Appeals for Veterans Claims (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the Social Security Administration (SSA), when the VA has notice of the existence of such records.  Thus, the RO must request complete copies of the SSA records utilized in awarding him disability benefits.  If the RO is unable to obtain any of the above records, or after continued efforts to obtain any of the above records it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified accordingly. See 38 C.F.R. § 3.159(e) (2010).

Additionally, the Board notes that the Veteran's last VA diabetes mellitus examination was conducted in July 2008, almost three years ago, and his last VA eye examination was conducted in January 2009, over two years ago.  Thus, the current status of his diabetes and diabetic retinopathy is unknown.  To make an assessment on the state of his diabetes and diabetic retinopathy based on old examinations and dated VA outpatient treatment records would be unacceptable.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, an examination to determine the current severity of the Veteran's service-connected diabetes and diabetic retinopathy must be conducted.  

Additionally, in a September 2009 statement submitted by the Veteran's representative, the Veteran asserted that his hypertension was diagnosed after his diabetes diagnosis, and that his hypertension and diabetes are related.  The January 2001 SSA decision noted that from July 30, 2009 to August 23, 2009, the Veteran was hospitalized for a hypoglycemic episode.  During his confinement he was noted to have acute renal failure and mild ventricular hypertrophy.  Prior to that, during his July 2008 VA diabetes mellitus examination, laboratory studies revealed an elevated Urea Nitrogen value of 28 mg/dL (normal being 9 mg/dL to 20 mg/dL).  It is unclear whether the Veteran has developed diabetic nephropathy, and if so, whether this has caused or aggravated his hypertension.  Further examination is required to review this issue (see VA Training letter 00-06 (Diabetes mellitus and its complications), July 17, 2000).  

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the revision of 38 C.F.R. § 3.304(f), the AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for PTSD, hypertension, diabetes mellitus, and diabetic retinopathy since October 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The RO should obtain from the SSA copies of all medical records underlying his SSA award for diabetes mellitus, diabetic retinopathy, and hypertension.  If the RO cannot obtain pertinent SSA records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Following receipt of additional data from any and all sources, the Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for review of the case.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Initial Evaluation for Post-Traumatic Stress Disorder Examination.  In addition to the other information provided in the examination report, the examiner must state whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

Based on a review of the record, and examination of the Veteran, and considering the stressors, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD related to an event in service.  The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

5.  The Veteran should be afforded a VA eye examination to determine the current state of his service-connected diabetic retinopathy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheets for VA Eye Examination.  All questions posed in the worksheets must be addressed by the examiner.  In addition, the examiner is to indicate:

   a.  whether any of the eye disabilities identified during the examination have overlapping symptomatology such that there is a potential for evaluation of the same disability under various diagnoses.

   b.  whether the eye disability results in the Veteran being unable to obtain or maintain substantially gainful employment.

Sustainable reasons and bases are to be provided for all opinions rendered by the examiner.  

6.  The Veteran should be afforded VA diabetes mellitus examination and opinion by an endocrinologist.  The purpose of the examination and opinion is to determine the degree of impairment resulting from the diabetes mellitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the endocrinologist performing the examination for a thorough review of the case.  The examiner should be provided with a complete copy of this remand and the accompanying instructions.  A notation to the effect that this thorough record review took place should be included in the report of the examiner.  The examiner is to indicate which of the following paragraphs, a), b), or c) best describes the degree of impairment caused by the diabetes mellitus:

a)  Requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated; or, 

b)  Requires insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; or,

c)  Requires insulin, restricted diet, and regulation of activities.

The examiner is also requested to indicate whether the Veteran has developed diabetic nephropathy, and if so, whether this has caused or aggravated his hypertension.  In the assessment, the examiner is to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension diagnosis is caused or aggravated by service-connected diabetes mellitus.  A medical analysis and rationale (sustainable reasons and bases) must be included with the opinions.  

8.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for scheduled VA examinations without good cause shown may have adverse effects on his claims.

9.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

